Citation Nr: 1551027	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-00 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected symptoms or residuals of the herpes simplex virus.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the electronic claims file.


FINDING OF FACT

The Veteran's herpes simplex virus is manifested by recurrent flare-ups with lesions that do not affect nearly 20 percent of the exposed areas of skin; throughout the appeal period, the Veteran's service-connected herpes simplex virus has required management with oral anti-viral medication on a constant or near-constant basis.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2010, the criteria for a schedular rating in excess of 10 percent for service-connected symptoms or residuals of the herpes simplex virus had not yet been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2015).

2.  Between March 5, 2010 and January 21, 2011, the criteria for a scheduler rating of 30 percent for service-connected symptoms or residuals of the herpes simplex virus were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2015).

3.  On and after January 22, 2011, the criteria for a maximum schedular rating of 60 percent for service-connected symptoms or residuals of the herpes simplex virus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in March 2010 prior to the initial rating decision in June 2010.  The November 2012 SOC provided the Veteran with the relevant rating criteria and he was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

In addition, the Veteran was afforded appropriate VA examinations in March 2010 and June 2010.  Although the examinations were several years ago, the medical and lay evidence of record allows for a fully informed decision to be made on the claim at this time without prejudice to the Veteran. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally and the Relevant Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Herpes simplex virus is not specifically listed in the rating schedule.  Here, it is currently rated by analogy under Diagnostic Code (DC) 7899-7816, for psoriasis.  The Board finds it should be more appropriately rated under DC 7899-7806, for dermatitis or eczema.  Notably, the rating criteria under DC 7806 and DC 7816 are identical.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. 38 C.F.R. §§ 4.20, 4.27 (2015).  

Pursuant to Diagnostic Code 7806 and 7816, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816.

III. Entitlement

Service treatment records show the Veteran was seen many times for impetiginized herpes simplex virus during service and was given treatment in the form of daily Valtrex beginning in January 2010.  In June 2010, the RO granted service connection and assigned an evaluation of 10 percent from February 28, 2010, the day after the Veteran's discharge from active duty.  

In his notice of disagreement dated in February 2011, the Veteran explained that on December 18, 2009, he was diagnosed with herpes simplex virus that was manifested by recurrent flare-ups with lesions.  He indicated that his medical condition was usually well-controlled with anti-viral medication, to include Valacyclovir/Valtrex and Famciclovir.  He indicated that despite daily use of the medication, he continued to have recurring flare-ups.  In his words, he disagreed with the RO's decision to assign a 10 percent rating because the "decision erroneously described my condition as 'in remission' despite (1) dermatology notes describing this condition as 'recurrent'; and (2) herpes flare-ups known to occur while on constant prophylactic systemic therapy."  He argued that under Diagnostic Code 7806, a 30 or 60 percent rating would be warranted.

In his notice of disagreement, he cited to a previous Board decision dated in July 2003, stating:

Of importance, the Board determined the term "systemic therapy" under [Diagnostic Code] 7806 was not limited to 'corticosteroids' or 'other immunosuppressive drugs'.  Moreover . . . the Board found that the term 'systemic therapy' included the use of anti-viral medications which clearly affect the entire body in that they are intended to suppress the virus throughout the body (as opposed to medication targeting a specific bodily system).

In addition to qualifying anti-viral medication as a systemic therapy under the code, the Board also found that the veteran used the systemic therapy to control the service-connected disease on a constant basis for the requisite period.  Consequently, the Board awarded the veteran a rating of 60 percent.

At his hearing before the Board, the Veteran testified that since he separated from service in 2010, he had been on constant or near constant therapy to control the herpes simplex virus and that even taking the medication, he still experiences recurrent outbreaks.  He indicated that in April 2015, he had experienced a three day outbreak despite being on a double dosage of Valtrex.  He reported that over the past five years, he typically had five to seven outbreaks per year that would last from three to ten days.  He indicated that at the direction of his dermatologist, he remained on "constant prophylactic systemic therapy for herpes simplex virus from the time it was prescribed on January 22, 2010". 

As mentioned, DC 7608 focuses on the percentage of the entire body or exposed areas that are affected and allows for ratings based on systemic therapy "such as" corticosteroids.  The evidence does not reflect, and the Veteran does not argue, that his herpes simplex virus affects the requisite surface area of his body that would justify a higher rating or ratings on that basis.  However, the evidence does demonstrate he has taken oral anti-viral medication to control his symptoms continuously since January 22, 2010.  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, the term "such as" indicates that this is not an exhaustive list, and "systemic therapy" is not otherwise defined in the regulations. See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). The common definition of "systemic therapy" would be treatment of a disease which affects the entire body. See Dorland's Illustrated Medical Dictionary, 1865, 1911 (32nd ed. 2012) (defining "systemic" as "pertaining to or affecting the body as a whole" and defining "therapy" as "the treatment of a disease"). As the Veteran was prescribed oral anti-viral medications to suppress the herpes virus throughout the body, as opposed to a topical ointment, the Board finds that such treatment constitutes systemic therapy.  

Overall, the Board concludes that the evidence of record shows that the Veteran has used systemic therapy to control his service-connected herpes simplex virus on a constant or near-constant basis since January 22, 2010.  Accordingly, the criteria for a 30 percent rating were met as of March 5, 2010, when the Veteran had been using the oral anti-viral medication to control his symptomatology for a period of six weeks. The criteria for a maximum disability rating of 60 percent were met as of January 22, 2011, when the evidence showed that the Veteran's condition had required systemic therapy for an entire 12-month period.  See 38 C.F.R. § 4.118, DC 7806.
IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's herpes simplex virus is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for the disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.   As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is no indication the Veteran's employment or employability is impacted by his herpes simplex virus.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Prior to March 5, 2010, a rating in excess of 10 percent for symptoms or residuals of the herpes simplex virus is denied.

Between March 5, 2010 and January 21, 2011, a rating of 30 percent for symptoms or residuals of the herpes simplex virus is granted pursuant to DC 7899-7806, subject to the governing regulations pertaining to the payment of monetary benefits.

On and after January 22, 2011, a disability rating of 60 percent for symptoms or residuals of the herpes simplex virus is granted pursuant to DC 7899-7806, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


